472 F.2d 1229
UNITED STATES of America, Plaintiff-Appellee,v.John K. BRIGGS et al., Defendants-Appellants.
No. 72-3459 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 12, 1973.

Doris Peterson, Center for Constitutional Rights, New York City, James Reif, New York City, Morton Stavis, Newark, N. J., Nancy Stearns, New York City, Cameron Cunningham, Brady S. Coleman, Austin, Tex., Larry Turner, Gainesville, Fla., for defendants-appellants.
William H. Stafford, Jr., U. S. Atty., Pensacola, Fla., for plaintiff-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
This is an appeal under the Bail Reform Act, 18 U.S.C. Sec. 3147(b)(2), from the decision of the district court setting bail for each of the eight defendant-appellants in the amount of $10,000 cash or surety bond and denying defendants' motion that they be released on their personal recognizance or in the custody of counsel or upon a 10% deposit of the amount fixed for their bond.  The district court also denied defendants' motions to deposit government securities in lieu of cash and for an evidentiary hearing as to the amount and conditions of the bond.  The district court failed to state any reasons for imposing the conditions of release.


2
We remand the cause so that the district court may comply with Rule 9(a) of the Federal Rules of Appellate Procedure, which provides that the district court shall state in writing the reasons for imposing or refusing to impose conditions of release.  See United States v. Estes, 5 Cir. 1972, 458 F.2d 1076; United States v. Cramer, 5 Cir. 1971, 451 F.2d 1198.


3
Remanded.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I